Citation Nr: 1003026	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-41 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for keratoconus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
August 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2006, a 
statement of the case was issued in March 2006, and a 
substantive appeal was received in August 2006.

The Veteran had perfected an appeal of the matter of the 
rating for his service-connected lumbosacral strain with 
degenerative disc disease.  However, he withdrew that appeal 
during his hearing before the undersigned in October 2009.  A 
transcript of the hearing is contained in the claims folder. 


FINDING OF FACT

The Veteran's keratoconus was manifested during his active 
duty service.  


CONCLUSION OF LAW

Keratoconus was incurred during active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Veteran's uncorrected visual acuity was 20/20 for each 
eye on service entrance examination in September 1990.  

The Veteran was referred to optometry in June 1995.  At that 
time, his uncorrected visual acuity was 20/30 and 20/25 for 
the right and left eye respectively.  Spectacles were 
ordered.  In July 1999, the Veteran was seen for losing his 
glasses.  His uncorrected distant visual acuity was 20/70 on 
the right and 20/40 on the left.  Each eye's distant vision 
was corrected to 20/30.  He failed a depth perception test.  
In August 2000, the Veteran complained that with night 
driving, it was hard to see the lines on the road.  His 
visual acuity was 20/30 and 20/25 with correction.  With 
further correction, it improved to 20/25 bilaterally.  He 
failed a depth perception test.  In July 2001, further 
correction was accomplished so that his corrected visual 
acuity was to 20/25 and 20/20.  In May 2002, the Veteran's 
visual acuity was almost 20/20 in each eye with current 
correction.  With additional correction, it improved.  The 
Veteran had different cup to disc ratios, and had been told a 
week beforehand that his cup to disc ratio was larger than 
noted in the past.  

In July 2005, M. Jackman, D.O. stated that based on the 
timeline presented to him by the Veteran, he personally would 
have started becoming very suspicious of keratoconus or some 
other problem by August 2000 or July 2001 at the latest.  His 
findings show that something was definitely going on with his 
visual system by that time.  

In July 2006, S. Snowberger, O.D. stated that he had reviewed 
the results of vision examinations for the Veteran from 
service medical records.  Dr. Snowberger commented that 
although the Veteran was not diagnosed with keratoconus until 
2003, his records show a clear pattern of vision changes that 
are consistent with keratoconus dating back to his July 1999 
military examination.  It was Dr. Snowberger's medical 
opinion that had specific diagnostic testing been performed 
during previous vision examinations, specifically corneal 
topography, keratoconus would have been diagnosed earlier, 
while the Veteran was in service.  

Based on the evidence, the Board concludes that service 
connection is warranted for keratoconus.  The Veteran's 
visual acuity was normal on service entrance examination.  It 
started to change in service and he began to fail depth 
perception tests in July 1999.  Dr. Snowberger relates that 
the Veteran's service treatment records showed a clear 
pattern of vision changes that were consistent with 
keratoconus dating back to July 1999, and keratoconus was 
suspected within about a year after service and diagnosed 
shortly thereafter.  Dr. Snowberger reviewed the Veteran's 
service treatment records and post-service evidence in making 
his determination.  The Veteran gave a history to Dr. Jackman 
and Dr. Jackman appears to have considered service treatment 
records as well.  Dr. Jackman's opinion appears to be 
probative of service incurrence as well.  

In sum, although the keratoconus was not actually detected 
and diagnosed during service, there is persuasive medical 
evidence that this disorder was nevertheless manifested 
during service.  Based on the above, service connection will 
be granted for keratoconus.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
anticipated that any VCAA notice deficiency will be remedied 
by the RO in the process of giving effect to the grant of 
service connection.  The Veteran will have the opportunity to 
initiate an appeal from "downstream" issues such as the 
assignment of a rating and an effective date if he disagrees 
with these determinations which will be made by the RO in 
giving effect to the Board's grant of service connection.




ORDER

Service connection for keratoconus is warranted.  The appeal 
is granted.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


